DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/07/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show bore 22 as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because it is dependent of its own. See MPEP § 608.01(n). For the purpose of examination, the applicant is advised that, Claim 10 is being interpreted and examined as if it depends from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nicole et al. (US 2015/0230409).
Regarding claim 11, Nicole et al. discloses a method of accelerating the conversion of phytochrome far-red (Pfr) and phytochrome red (Pr) in a green plant (see Para. 0008), the method comprising: selecting an apparatus that autonomously senses decreasing light intensity and emits far-red light for a pre-selected amount of time in response to the light intensity reaching a threshold (i.e. the horticulture production facility comprises a plurality of such light sensors and each light sensor may be used to sense the light intensity of the local light, see Para. 0067); and placing the apparatus proximate the green plant to provide a photon flux density of at least about 2 μmol.s-1. m-2 ( e.g. “the control unit is further configured to control one or more of the intensity and the spectral light distribution of the local light at the location as a function of a predetermined light recipe by controlling the contribution of the horticulture light to the local light”…. wherein the control unit is configured to prevent a change in the photosynthetic photon flux density (PPFD) of the local light at the location within the horticulture production facility of on average more than 50, especially on average more than 20, such as on average more than 5μmol.s-1. m-2, see Para. 0062, 0067, 0068, 0071, 0080, 0085).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 10,624,275 B1) in view of Nicole et al. (US 2015/0230409) and further in view of Suntych (US 2017/0347532) and Lys et al. (US 2021/0059123).
Regarding claim 1, Lewis discloses an autonomous apparatus (100, see Figs. 4A and 52A) for use with a power source (e.g. connector 625, see Fig. 52A, Col. 25; lines 58-67 and Col. 26; lines 1-9), for emitting far-red light in response to a pre-determined light threshold level (see Col. 21; lines 25-43), the autonomous apparatus comprising a far-red light transmitting housing (e.g. light tubing 630, see Fig. 52A, Col. 25; lines 49-57), and housed in the far-red light transmitting housing: a microprocessor (Col. 21; lines 56-57); at least one light sensor (e.g. sensor array(s) 240, see Col. 18; lines 53-67) which is electronic communication with the microprocessor; and at least one far-red light emitting diode (LED) light source (e.g. LED light in the light source 270, see Figs. 4A and 52A, Col. 25; lines 20-55), which is in electronic communication with the microprocessor. Lewis further discloses the sensor sense the light quality (see Col. 18; lines 57-60).
Lewis further discloses growing plane grid (220) comprising a lighting element (224, see Fig. 25) (e.g. LED or other lighting source) embedded in the upper surface of the growing plane.
However, Lewis does not explicitly disclose the microprocessor is configured to track signals from the light sensor and in response to decreasing light levels, switch on at least one far-red LED light source at the pre-determined light threshold level and switch off the at least one far-red LED light source after an “on” pre-determined length of time; the housing defines a bore.
Nicole et al. teaches a lighting system comprising a lighting device comprising a plurality of light sources and a control unit configured to control the light intensity of local light wherein the control unit is configured to track signals from the light sensor and in response to decreasing light levels, switch on at least one far-red LED light source at the pre-determined light threshold level and switch off the at least one far-red LED light source after an “on” pre-determined length of time (see Para. 0050 and 0125, Abstract).
Suntych teaches a system that includes an array of far-red LEDs (704, see Fig. 7, Para. 0091), a microprocessor (modulation controller 104, see Para. 0043 and 0088) is configured to track signals (see Para. 0043, 0091) from the light sensor and in response to decreasing light levels (i.e. the photon emission modulation controller 104 able to adjust the intensity based on the information from the sensor, Para. 0088), switch on at least one far-red LED light source at the pre-determined light threshold level and switch off the at least one far-red LED light source after an “on” pre-determined length of time (see Para. 0045, 0049, 0064).
Lys et al. teaches a frame housing (1004, see Fig. 7C) that defines a bore that at least partially surround one or more LED modules (400, see Para. 0115-0118). Lys et al. further teaches a circuit diagram of 660 nm red LED, a 730 nm far red LED, an 860 nm infrared LED, and a 950 nm infrared LED, respectively, which form the LED array (1140, see Figs. 9A-9O). 
Therefore, in view of Nicole et al. and Suntych, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the microprocessor for tracking the signal from the light sensor to turn on and off the LEDs for the purpose of maintaining a desired light intensity predetermined period of time as suggested by Nicole et al.. One would have been motivated to make this combination to provide an improved control means for periodically, automatically varying the light intensity of the light sources according to a predetermined pattern.
Regarding the claim limitation the housing defines a bore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s the heatshrink tubing (630) to include bore as suggested by Lys et al.  in order to effectively accommodate the light source therein in the tube as a matter of choosing from a finite number of identified, predictable solutions, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, choosing housing bore would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 2, the teachings of Lewis have been discussed above.
However, Lewis does not explicitly disclose the microprocessor is further configured to maintain at least one far-red LED light source in an off mode for an “off” pre-determined length of time.
Suntych further teaches the microprocessor is further configured to maintain at least one far-red LED light source in an off mode for an “off” pre-determined length of time (see Para. 0043, 0045).
Therefore, in view of Suntych, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to maintain the far-red LED light source in an off mode for pre-determined length of time as suggested by Suntych for enhancing growth, destruction or repair in an organism. One would have been motivated to make this combination to provide an improved microprocessor/controller that configured to maintain at least one far-red LED light source in an off mode for an “off” pre-determined length of time for example 8 to 16 hours (see Para. 0024).

Regarding claim 3, Lewis further discloses the far-red light transmitting housing is waterproof (see Fig. 52A, Col. 25; lines 58-67 and Col. 26; lines 1-9).

Regarding claim 4, Lewis further discloses the far-red light transmitting housing is a cylinder with end caps (e.g. sealing agent 635, see Fig.52A, Col. 25; lines 53-57).

Regarding claim 5, Lewis further discloses comprising a battery as the power source (i.e. a transportable power source, e.g. a battery, e.g. a lithium-ion battery or the like, that powers the semi-automated crop production system 100, see Col. 33; lines 16-18), which is in electrical communication with the microprocessor and the at least one far-red LED light source.

Regarding claim 6, Lewis discloses all the limitations of the claims including transportable power source such as battery (e.g. 730/1150, Figs. 18, 38, Col. 7; lines 33-35), except for the battery (e.g. 730) is housed in the far-red light transmitting housing (the housing of light source 270 or tubing 630). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis by including a battery as an alternative power source for the light source, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 7, Lewis further discloses energy sources such as a solar power source (see claim 9).
 However, Lewis does not explicitly disclose at least one solar cell, which is in electrical communication with the battery and is housed in the bore of far-red light transmitting housing.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis by including the solar power source to be electrical communication with the battery and is housed in the far-red light transmitting bore housing to provide the electrical power required to power the semi-automated crop production system (100) that is derived from an alternative energy source such as solar cell, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, housing a solar cell to provide alternative energy to power the lighting system would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claims 8 and 9, the teachings of Lewis have been discussed above.
However, Lewis does not explicitly disclose wherein the “off” pre-determined time is between about 20 hours to about 24 hours, as recited in claim 8; wherein the “on” pre-determined time is between about 1 minute and about 1 hour, as recited in claim 9.
Suntych further teaches system may be customized based upon organism-specific requirements for photon intensity, pulse ON duration, pulse OFF (or duty cycle) to encourage optimal growth or destruction for selected organism such as a specific plant species, wherein “the system of the present disclosure also allows for other durations between photon pulses including but not limited one microsecond to 24 hours (mimicking natural dark cycles), and all real numbers in between. The system of the present disclosure may be programmed to allow for variations of photon emission as well as variations of photon emission delay to allow for events such as extended dark cycles” (see Para. 0043, 0048, 0068, and 0094).
Therefore, in view of Suntych, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis by selecting the pre-determined time for the ON/OFF duration of the lighting system in order to mimicking natural dark cycles based upon the specific needs of the organism. One would have been motivated to make this modification for enhancing growth, destruction or repair in an organism.

Regarding claim 10, the teachings of Lewis have been discussed above.
However, Lewis does not explicitly disclose at least one far-red LED emits specifically at 730±20 nm.
Suntych further teaches a control of seed germination in some higher plants through the modulation of pulses of a specific far-red wavelengths (such as 730 nm, see Para. 0059).
Therefore, in view of Suntych, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis by forming the far-red LED light source to emit specifically at 730±20 nm in order to control of seed germination in some higher plants. One would have been motivated to make this modification for enhancing growth, destruction or repair in an organism based upon the specific needs of the organism.

Regarding claim 12, the teachings of Lewis have been discussed above.
However, Lewis does not explicitly disclose a method of accelerating the conversion of phytochrome far-red (Pfr) and phytochrome red (Pr) in a green plant, the method comprising: selecting the autonomous apparatus of claim 1; and placing the autonomous apparatus proximate the green plant to provide a photon flux density of at least about 2 μmol.Math.s.sup.−1.Math.m.sup.−2.
Nicole et al. teaches a method of accelerating the conversion of phytochrome far-red (Pfr) and phytochrome red (Pr) in a green plant (see Para. 0008), the method comprising: selecting an apparatus that autonomously senses decreasing light intensity and emits far-red light for a pre-selected amount of time in response to the light intensity reaching a threshold; and placing the apparatus proximate the green plant to provide a photon flux density of at least about 2 μmol.Math.s.sup.−1.Math.m.sup.−2 (see Para. 0062, 0067, 0071).
Therefore, in view of Nicole et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis by autonomously senses light intensity and emits far-red light for a pre-selected amount of time in response to the light intensity reaching a threshold; and placing the apparatus proximate the green plant to provide a photon flux density as suggested by Nicole et al. thereby large changes in the intensity of the solar light and/or inspection light may therefore also be compensated (see Para. 0046).

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
Applicant’s arguments rely on language solely recited in preamble recitations in claim 11, When reading the preamble in the context of the entire claim, the recitation “A method of accelerating the conversion of phytochrome far-red (Pfr) and phytochrome red (Pr) in a green plant” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to applicant’s arguments that Nicole et al. failed to disclose individually, or suggest in combination, the usage of red and far-red light, applicant is respectfully reminded that, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). In this case, Nicole et al. teaches a lighting system that includes an LEDs that can play a variety of roles in horticultural lighting and a control unit configured to control the light intensity of local light at a location (e.g. the controller unit may be configure to senses decreasing light intensity and emits far-red light for a pre-selected amount of time in response to the light intensity reaching a threshold; and placing the apparatus proximate the green plant to provide a photon flux density of at least about 2 μmol.s-1. m-2).
In response to applicant’s arguments that “Lewis fails to teach or contemplate a far-red light transmitting housing” the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, Lewis teaches a housing and a light output that includes far-red light; wherein the light from the light source transmit through the housing. Furthermore, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case, “far-red light transmitting housing” is broadly interpreted as a light transmitting housing.
Regarding applicant' s attempts to define the structure of the invention using the instant disclosure (i.e. “Lewis fails to teach or contemplate that the sensors are housed in the housing”), the applicant is reminded that it is the language of the claims what defines the patentable subject matter, not the detailed description of the invention or the drawings. Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is quite different from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the language of the claim. In re Prater, 162 USPQ 541 (CCPA 1969). In this case, the claim does not recite “the sensors are housed in the housing”.
In response to applicant's arguments against the references individually (e.g. Suntych fails to teach or contemplate switching a far-red light on or “contemplate switching off the at least one far-red light source after an "on" predetermined length of time”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the examiner is relaying on combinations of references teaching the switching a far-red light on/off.
Applicant presents the same argument with respect to the other claims, which is not found persuasive for the same reasons as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875